Citation Nr: 1124193	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  02-14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.

(The issue of entitlement to education assistance benefits under Chapter 30, Title 38, United States Code, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	 Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to May 1972.  

This matter came to the Board of Veterans Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The appellant's claim is now in the jurisdiction of the RO in Baltimore, Maryland.  

In May 2003, the appellant testified at a Board hearing in Washington, DC.  In August 2003 and May 2005, the Board remanded the matter for evidentiary development.  In an August 2007 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.  The Board remanded the underlying claim for additional evidentiary development and adjudication on the merits.  In April 2009, the Board again remanded the matter for additional evidentiary development.  

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

For several reasons, this matter is not yet ready for appellate review.

First, the record on appeal remains incomplete.  In its April 2009 remand, the Board directed the RO to contact the National Personnel Records Center (NPRC) for purposes of obtaining a copy of the appellant's service personnel records.  The Board also directed the RO to obtain medical records corresponding to treatment of the appellant in the 1980's at the Butner Correctional Institution in North Carolina, and in the late 1980's and 1990's at the U.S. Medical Center for Federal Prisoners (USMCFP) in Springfield, Missouri.  Although the record on appeal reflects some effort on the part of the RO to obtain these records, it appears that additional actions are necessary in order to comply with 38 C.F.R. § 3.159 (c)(2) (2010).  

For example, the record on appeal indicates that the RO contacted USMCFP in January 2010 and the NPRC in May 2010 and requested the appropriate records.  The record, however, contains no indication that either facility responded to the RO's requests.  Additionally, it appears that medical records corresponding to the appellant's treatment during his period(s) of incarcerations may be available from the Federal Bureau of Prisons.  See e.g. June 2004 letter from USMCFP.  This agency, or other appropriate repository of records, must be contacted in an effort to obtain these medical records.  

In that regard, under 38 C.F.R. § 3.159 (c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and may only end its efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  Given the discussion above, the Board finds that additional efforts are necessary in order to obtain the appellant's service personnel records and medical records from the USMCFP.  

Here, the Board observes that the appellant's attorney has indicated that he has recently obtained additional service records pertaining to the appellant, including one record dated in March 1971 and one dated in June 1971.  It is unclear if the appellant's attorney has submitted complete service records in his possession, or if the two records he submitted are but a selection.  In any event, he is reminded that under 38 C.F.R. § 3.159(c), a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records.  On remand, therefore, the appellant's attorney is advised that he must submit any service treatment or personnel records in his possession to the RO, which he has not already submitted.  Additionally, if he possesses information regarding the whereabouts of additional service records pertaining to the appellant, he should so advise the RO.  

Also in its April 2009 remand, the Board directed the RO to contact Walter Reed Army Medical Center directly and request copies of any treatment records pertaining to the appellant during the year of 1971.  Although the RO requested such records from NPRC, it does not appear that the RO made such a request to Walter Reed directly, as directed by the Board.  This deficiency must be corrected on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Finally, pursuant to the Board's April 2009 remand instructions, the appellant was afforded a VA psychiatric examination in September 2009 for the purpose of determining whether it is at least as likely as not that his current psychiatric disability is etiologically related to his active service.  After examining the appellant and reviewing his claims folder, the examiner concluded that she could not express an opinion as to whether the appellant's current psychiatric disability had its onset during active service without resorting to speculation.

The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id. Unfortunately, the basis for the examiner's conclusion is unclear.  Thus, a remand is necessary.

The Board notes that in support of the appellant's claim, his attorney has submitted an April 2009 medical opinion procured from Martin H. Stein, who described himself as being a medical doctor and "Board Certified In Psychiatry."  In its April 2009 remand, the Board determined that in order to assess the credibility and probative weight of Dr. Stein's opinion, it was necessary to obtain curriculum vitae with licensing information.  

Pursuant to the Board's remand instructions, the RO contacted the appellant's attorney and asked that he provide a curriculum vitae for Dr. Stein.  In a September 2009 letter, the appellant's attorney refused to provide it unless "VA provides the same information for every VA treatment provider whose opinion VA has relied upon in this case."  

The appellant's attorney is advised that the competence of a VA examiner is presumed.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc).  The record currently on appeal contains no reason to question the competency-or honesty and integrity-of any VA medical examiner who has provided an opinion in this case.  On the other hand, widely available news reports indicate that Martin H. Stein of Washington, D.C. was stripped of his medical licenses in the District of Columbia and Virginia in 2002 and 2003 for negligence, inappropriate and excessive prescribing of drugs, and sexually intimate behavior with a patient.  These widely available news reports raised significant concerns about the April 2009 medical opinion procured by the appellant's attorney and therefore required clarification on remand.  

The Board has considered the November 2010 arguments from the appellant's attorney to the effect that although Martin Stein had not been licensed to practice medicine at the time he authored the April 2009 medical opinion, he had not been "practicing medicine" by authoring the opinion.  The appellant's attorney further maintained that Martin Stein was competent to render the opinion, "especially given the number of VA care providers and examiners who are unlicensed."  The Board again reminds the appellant's attorney that the competency of VA examiners is presumed and that if he wishes to challenge the competency of any VA examiner who has provided an opinion in this case, he must provide affirmative evidence to the contrary on remand.  Additionally, questions of Martin Stein's competency notwithstanding, his characterization of himself as board certified psychiatrist and medical doctor in the April 2009 medical opinion raises significant questions regarding his credibility.  The Board has also considered the more recent medical opinion provided by the appellant's attorney.  As noted above, however, because the record on appeal remains incomplete, the recent medical opinion does not provide a sufficient basis upon which to grant the claim at this juncture, as he argues.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether it is based upon sufficient facts or data).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) and request complete service personnel records corresponding to the appellant.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.  

2.  The RO should contact Walter Reed Army Medical Center directly and request records pertaining to treatment of the appellant at any time during 1971.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.  

3.  The RO should contact the Federal Bureau of Prisons, or other appropriate repository of records, and request complete clinical records corresponding to the appellant's period(s) of federal incarceration, including in the 1980's and 1990's.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.  

4.  After the above development has been completed, the appellant should be scheduled for a psychiatric examination by a board certified psychiatrist to determine the nature and etiology of any current psychiatric disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the psychiatrist is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current psychiatric disability had its onset in service or is otherwise causally related to any incident of service.

If the diagnosis includes a psychosis, the psychiatrist is requested to provide an opinion was to whether it is at least as likely as not (50 percent probability or higher) that it was manifest within the first post-service year, and if so, it its requested that the psychiatrist identify the symptoms that were then present, to include consideration of descriptions as given by the appellant's family, which include those given in interviews while the appellant was hospitalized at St. Elizabeth's Hospital from June 1986 to November 1987.

A complete rationale for any opinion offered must be provided.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


